Citation Nr: 0630988	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  96-39 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence, with chronic obstructive pulmonary disease 
(COPD), to include as secondary to nicotine dependence.  

2.  Entitlement to service connection for a skin disorder, 
including as due to exposure to the Agent Orange.  



WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from August 1963 
to August 1967, and from May 1971 to January 1978.  He served 
in the Republic of Vietnam from April 1965 to April 1966.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran testified at a hearing conducted before an RO 
hearing officer in February 1996, and testified before the 
undersigned Veterans Law Judge at a hearing conducted at the 
RO (a "Travel Board" hearing) in November 2000.  

In April 2001 the Board remanded the issues on appeal.  The 
case now returns for further Board review.  

Review of the record reveals that the appellant was 
previously represented by a private attorney.  The authority 
of that attorney to represent clients before the VA has been 
revoked.  Appellant was so notified and was offered an 
opportunity to select another representative.  He did not do 
so, and thus is currently representing himself in the course 
of this appeal.


FINDINGS OF FACT

1.  Objective evidence does not show that any nicotine 
dependence was incurred in or aggravated during the veteran's 
service.  There is no corroboration of the veteran's 
assertions of smoking cigarettes in service.  COPD is not 
shown to be related to in-service occurrence of event.

2.  The veteran was exposed to Agent Orange in service.  
However, he did not develop a current skin disorder due to 
Agent Orange exposure.  

3.  The veteran's skin disorder did not develop in service 
and is not otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006); VAOPGCPREC 
19-97 (May 13, 1997), 62 Fed. Reg. 37954 (1997); VAOPGCPREC 
2-93 (Jan. 13, 1993), 58 Fed. Reg. 42756 (1993).

2.  Secondary service connection for COPD is not warranted 
and it was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107  (West 2002 & Supp. 2005); 
38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 
(1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The veteran did not develop a skin disorder due to Agent 
Orange exposure in service and a skin disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

While VCAA notice and development assistance were required to 
further the claims for service connection for nicotine 
dependence and a skin disorder, they were not required to 
further the claim for service connection for COPD as 
secondary to nicotine dependence.  That secondary service-
connected claim is denied as a matter of law, based on the 
absence of service connection for the underlying nicotine 
dependence, as discussed below.  38 C.F.R. § 3.310 (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consideration on the merits will 
be undertaken and notice is sufficient for that action.

By VCAA letters in August 2003 and April 2005, the veteran 
was informed of the notice and duty to assist provisions of 
the VCAA, and was informed of the information and evidence 
necessary to substantiate his claims for service connection 
for nicotine dependence and COPD, and for service connection 
for a skin disorder including due to Agent Orange exposure.  
The letters adequately informed of bases of review and the 
requirements to sustain the claims, as discussed further 
below.  By the VCAA letters the veteran was informed of 
information and evidence that he should submit for the 
claims, and the assistance VA would provide in obtaining 
evidence to support the claims.  38 C.F.R. §§ 3.156, 3.303, 
3.304, 3.307, 3.309 (2006).  This included evidence of 
disease or disability in service or made worse in service, or 
an event in service causing injury or disease; medical 
evidence of current disease or disability; medical evidence 
of persistence of disease or disability from service to the 
present; and medical evidence of a relationship between 
disease or disability or event in service and the claimed 
current disease or disability.  Specifically, this included 
medical evidence of tobacco use and nicotine dependence in 
service; and medical evidence of a causal link between Agent 
Orange exposure in service and a current skin disorder, 
pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The VCAA letters informed the veteran of the respective roles 
of the veteran and VA in obtaining evidence in furtherance of 
his claims, with assistance to be provided by VA in obtaining 
any indicated evidence.  Also by these letters, the veteran 
was requested to submit any pertinent evidence in his 
possession.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In August 2003 the RO requested that the veteran submit all 
records he had of treatment by indicated private physicians, 
and also requested that he submit authorization for release 
of those records, so that VA might assist him in obtaining 
those records in furtherance of his claims.  While some 
records were submitted by the veteran's representative in the 
course of the claim, authorizations for release of records 
were not provided, and hence VA could not itself request 
treatment records from these private sources.  This despite a 
further request by the VCAA letter in April 2005, again 
requesting both that the veteran submit treatment records, 
and requesting that he provide authorization to obtain those 
records, further records were not forthcoming.  As noted, the 
veteran was then also informed of the evidence required to 
support his claims.  The Board notes in this regard that 
"[T]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances [where his input is crucial for 
obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992).

Available VA treatment and hospitalization records were 
requested from indicated sources, and records obtained were 
associated with the claims folders.  Service medical and 
personnel records were obtained and associated with the 
claims folder.  

The veteran has been afforded multiple VA examinations 
addressing his claimed disabilities, in May 1994 and February 
2006.  The February 2006 examinations were conducted 
responsive to April 2001 Board remand instructions.  The 
Board then also instructed that the veteran be duly afforded 
VCAA notice and assistance, and that all additional pertinent 
evidence be obtained, with the veteran's assistance.  As 
noted, the required assistance was not forthcoming.  The 
Board is satisfied that development has been appropriately 
undertaken pursuant to remand instructions, and that the no 
further development is required to fairly adjudicate the 
claims on appeal.  Hence, the Board is satisfied that 
development requested in the April 2001 remand has been 
satisfactorily completed.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The veteran was afforded opportunities to address his 
appealed claims, and did so including by hearings conducted 
in January 1998 and November 2000, transcripts of which are 
contained in the claims folders.  There is no indication that 
the veteran was denied any opportunity to address his 
appealed claims, or that he still desires to address these 
claims and this has gone unfulfilled.  

The veteran was appropriately afforded notice of assistance 
to be provided in support of his claims and the respective 
duties and roles of the veteran and VA pertaining to his 
claims, as discussed above.  De novo reviews of the claims 
were conducted by an April 2006 supplemental statement of the 
case.  This cures the use of other "post-decision" 
documents as part of the notice and development process.

In view of the foregoing, the actions taken by the RO comply 
with all of the requirements of law, thereby allowing the 
Board to consider the PTSD claim here adjudicated on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred prior to promulgation of the VCAA.  Id.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims prior to de novo review of his 
claims by the April 2006 supplemental statement of the case.  
The Court has recently held, in that regard, that an error is 
not prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claims and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The claims were also not denied based on 
absence of current disability.  Absence of a link between 
service and the current claimed disorder was the basis of 
denial of the claims for service connection for nicotine 
dependence and a skin disorder, including absence of 
corroborating evidence of tobacco use in service, absence of 
corroborating evidence of a chronic skin disorder beginning 
in service or continuing from service, and absence of 
cognizable evidence of a link between Agent Orange exposure 
in service and a current skin disorder.  The veteran has been 
so informed by prior supplemental statements of the case of 
these bases of denial of claim, and was appropriately 
informed of the need for this evidence to support the claims 
by the August 2003 and April 2005 VCAA letters.

The questions of degree of disability, and effective date are 
at once meaningless and moot for the claims here adjudicated, 
because the claims are denied based on the absence of a link 
between current disability and service, as noted.  38 C.F.R. 
§§ 3.303.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Service Connection Claims

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).  Secondary service connection may 
be granted where the evidence shows that a chronic disability 
has been caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2006).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303(d) (2006).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Claim for Service Connection for Nicotine Dependence; Claim 
for Service Connection for COPD, to include as Secondary to 
Nicotine Dependence.  

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a veteran's active service for claims filed after June 9, 
1998. 38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2006); see 
also 38 C.F.R. § 3.300(a) (2006). The law states:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

38 U.S.C.A. § 1103(a). 

This prohibition applies only to claims filed after June 9, 
1998. Because the veteran's claim was received prior to this 
date (in November 1997), the statute does not apply in his 
case, and prior opinions of VA's General Counsel permitting 
service connection under certain circumstances due to in-
service tobacco use apply.

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service. VAOPGCPREC 2-93 (Jan. 13, 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97 (May 13, 
1997).

In a May 5, 1997, VA memorandum to VA's General Counsel, the 
VA Under Secretary of Health affirmed that nicotine 
dependence may be considered a disease for VA benefit 
purposes.

The veteran's service medical records do not mention any 
respiratory or cardiovascular problems or any nicotine 
dependence.  They also do not mention any use of tobacco 
products whatsoever.  

An August 1988 VA treatment record noted that the veteran 
smokes two-and-one-half packs of cigarettes per day, and 
assessed tobacco abuse.  

A February 1994 report of the veteran's history and current 
claimed conditions was prepared by a licensed clinical social 
worker.  The social worker noted a history of the veteran 
being given cigarettes in his C-rations in service in 
Vietnam, and otherwise being sold cigarettes at reduced rates 
in service.  The social worker evaluated the veteran, 
apparently based on the interview and reported history, and 
diagnosed severe nicotine addiction beginning in the 
military.  However, there is no indication that the social 
worker based this diagnosis and conclusion as to etiology on 
any medical or other records.  Thus, the social worker 
apparently relied on the veteran's self-reported history as 
to onset of smoking and amount of smoking in service and 
thereafter.  The absence of records supporting the social 
worker's opinion also supports this conclusion.  

May 1994 chest x-rays showed "[p]ulmonary and cardiovascular 
structures within satisfactory limits."

Upon VA hospitalization from December 1994 to February 1995, 
an examiner noted that the veteran's chest was clear to 
auscultation without wheezing bilaterally, with good 
diaphragmatic excursion.  During the hospitalization surgery 
for fusion of the right ankle was considered, but orthopedic 
practitioners required that the veteran stop smoking before 
any such surgery, for recuperative purposes.  Thus smoking 
was ongoing at that time.  

At his January 1998 hearing the veteran contended that he 
began smoking cigarettes in basic training, and that he 
continued smoking throughout service and after service.  He 
reported that he began experiencing significant shortness of 
breath in the mid to late 1960's and early 1970's, with 
significant coughing.  He added that he first reported his 
concerns about is breathing to a medical practitioner when he 
discussed them with his psychiatrist, Dr. Wesley Brown, who 
recommended that he reduce his smoking.  The veteran 
testified that he had been treated by a respiratory therapist 
in 1996.  He added that his treating physician had seen him 
for his respiratory condition within the past two years.  The 
veterans wife testified that in the twelve years she has 
known him he has been a chain smoker.  

VA treatment and hospitalization records beginning in the mid 
1990s include a recognition of the veteran's nicotine 
dependence, and efforts to curb the veteran's smoking.  

At the November 2000 Travel Board hearing, the veteran 
testified that the first time he was evaluated for his lung 
functioning was sometime from 1990 to 1995, when he was to 
have an operation on his ankle.  He reported that they then 
told him that he needed to stop smoking.  

In summary, the voluminous claims file bears no records of 
any documentation, by medical records or otherwise, of the 
veteran's use of tobacco products until approximately a 
decade post service, in 1988.  Only the veteran's own 
statements inform of any smoking in service or proximate to 
service.  Thus, there is no contemporaneous medical evidence, 
lay witness statement, or other corroborating evidence to 
support tobacco use in service, and thus to support a medical 
finding of nicotine dependence acquired in service or 
otherwise causally related to service.  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  It is noted on 
examination of February 2006, the examiner could find no 
evidence of smoking in service.  Hence, absent any 
corroboration of the veteran's contention of smoking begun in 
service, the medical opinion by a social worker in the above-
described February 1994 report cannot support the claim.  

Absent cognizable evidence of nicotine dependence developed 
in service or otherwise causally related to service, the 
veteran's claim for service connection for nicotine 
dependence cannot be sustained.  38 C.F.R. § 3.303.  Because 
the veteran's claim for service connection for nicotine 
dependence is here denied, there is no basis in law to allow 
the veteran's claim for service connection for COPD as 
secondary to nicotine dependence.  38 C.F.R. § 3.310; Allen; 
see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, there is no evidence of COPD during service.  The 
examiner in early 2006 noted that there was no basis for 
concluding that the COPD was related to service.  Thus, there 
is no basis for direct service connection.

Claim for Service Connection for a Skin Disorder, Including 
as due to exposure to Agent Orange

The veteran contends that he developed a skin condition, to 
include chloracne, as a result of Agent Orange exposure in 
service, or that a skin condition developed in service and 
has persisted to the present time.  The veteran contends 
either that a skin condition affecting multiple parts of the 
body has been present continuously since service or has, in 
effect, waxed and waned as a chronic, ongoing condition since 
service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (a)(6)(iii) (2006).  In this case, the veteran's 
presence in Vietnam during the Vietnam Era is established, 
and the Board concedes his exposure to Agent Orange.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue. 38 U.S.C.A. § 
1116(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Diseases that the Secretary of the Department of 
Veterans Affairs has associated with herbicide exposure 
include the following: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Hence, 
the Secretary has not determined there to be a presumptive 
association between Agent Orange exposure and chloracne that 
persists for decades post service, as has been alleged by the 
veteran, or between Agent Orange exposure and other skin 
disorders.  

The Secretary has determined that there is no positive 
association between Agent Orange exposure and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27630-41 (2003).  Hence, no such 
presumptive basis for service connection will be afforded for 
the veteran's claimed skin disorder, to include chloracne 
that has persisted for years post service.  However, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Hence, the 
veteran may support with affirmative medical opinion evidence 
a claim for service connection for a skin disorder as due to 
Agent Orange exposure.

On a single occasion in April 1973, the veteran received in-
service treatment with Mycostatin ointment and soap for a 
rash on the back and stomach.  Prior and subsequent service 
medical records, including the record of service separation 
examination in November 1977, show no complaint, finding, 
diagnosis, or treatment for a skin disorder, other than 
treatment for plantar warts, which apparently resolved with 
treatment in service. 

The first post-service treatment of record for a potential 
skin condition is a  May 1991 VA treatment.  However, the 
examiner assessed only a spider bite.
 
A February 1994 report of the veteran's history and current 
claimed conditions was prepared a private licensed clinical 
social worker.  The social worker noted "chloracne on the 
face, neck, chest, buttocks, back, and upper legs."  The 
social worker diagnosed "chloracne from [Republic of 
Vietnam]."  However, the social worker provided no 
indication that he possesses medical training or expertise 
beyond social work, and indeed he listed his credentials on 
that report as "LMSW-ACP, LCSW [;] Professional Social 
Worker".  He thus lacks any medical qualifications to 
diagnose skin disorders.  The social worker also failed to 
indicate the presence of any medical records or medical 
assessments to support the conclusion that the veteran 
suffered from chloracne related to service in Vietnam.  With 
regard to skin conditions, the social worker's opinion thus 
amounts to a lay opinion based on lay observation of the 
veteran and the veteran's self-reported lay history.  Hence, 
the social worker's opinion regarding skin conditions is lay 
evidence, and cannot serve as medical evidence either of the 
existence of chloracne, or of a causal link between a current 
skin condition and either service or Agent Orange exposure.  
Espiritu.  

At a May 1994 VA examination of the veteran for skin 
disorders, cysts were observed on the cheeks of his face, and 
folliculitis was present on the cheeks of his buttocks.  The 
examiner noted, "These types of eruptions have been reported 
to be a result of Agent Orange exposure."  However, the 
examiner failed to provide a medical source as a basis for 
this "reported" knowledge.  Absent an identified source, 
this reported opinion, which is not the opinion of the May 
1994 examiner but merely relayed by that examiner, cannot be 
established as a medical opinion and hence cannot serve to 
support the claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (an unenhanced lay opinion transcribed by a medical 
professional is not medical evidence to support a claim).  

Upon VA hospitalization from December 1994 to February 1995, 
an examiner noted a skin condition consisting of subcutaneous 
masses on the abdomen, right upper quadrant, and on both 
forearms.  The diagnosis was chronic undetermined skin rash.  

At the February 1996 hearing, the veteran testified he 
received an official examination in May 1994 in Shreveport 
addressing his claim for a skin disorder.  The veteran 
testified that the examining dermatologist told him that 
cysts on his cheeks and his buttocks looked like chloracne.  
He testified that he was given treatment for the skin 
condition in the Marine Corps, including before he returned 
from Vietnam, but that it never helped so he stopped using 
it.  The veteran added that he currently received treatment 
by a VA dermatologist.

Regarding the veteran's February 1996 testimony as to what 
the May 1994 VA examiner said, the Board notes that the May 
1994 medical report is the documented medical record of that 
examination.  The veteran's account of what otherwise may 
have been said at the examination cannot serve to support the 
claim even if the veteran was told this by some other 
physician.  The veteran's testimony as to medical treatment 
in service, undocumented in service medical records, is 
similarly not cognizable as medical evidence to support the 
claim.  A lay person's account, filtered through a lay 
person's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

At his January 1998 hearing, the veteran testified that a 
private physician had diagnosed him with chloracne, and that 
this record was in the claims file.  He contended that he 
received treatment for his skin disorder in service in the 
1960's, prior to return from Vietnam, when the disorder 
consisted of bumps on his face.  He contended that the 
condition continued since that time.  He reported receiving 
treatment at a VA facility in 2000, when a medical 
practitioner provided a tube of medication.  

This additional testimony in January 1998 also ultimately 
does not support the claim, since the veteran's statements 
are not cognizable as medical evidence of skin disorder in 
service or post service, and the veteran's self-serving 
statements of continuity of symptoms are not supported by 
corroborating evidence.  38 C.F.R. § 3.303; Robinette.  

At his November 2000 Travel Board hearing the veteran 
testified that he participated in spraying of Agent Orange.  
He added that he developed a rash all over himself in 
service, and that the rash would come and go since that time, 
affecting both upper arms and his buttocks.  He reported that 
he saw a physician, in May 1994 for a skin condition 
consisting of folliculitis of the cheeks and cysts of the 
cheeks.  Also at the hearing, the veteran's wife testified 
that when she first met him in 1987 he had a significant skin 
condition on his face, on his buttocks, and all over his 
body.  She added that while he tried topical medications, he 
never went to a doctor for the condition.  

Upon VA examination in February 2006, the examiner noted the 
veteran's reported history of chloracne of the back, 
buttocks, and face while in Vietnam in the early 1970s, with 
persistent pustular eruptions on the back, buttocks, and face 
since that time.  He added that he experienced irregular 
flares of the condition, at least once every quarter.  The 
examiner noted that though he examined the voluminous claims 
files, he found only one treatment record for folliculitis.  
On examination, there was no evidence of chloracne.  The 
examiner found grouped pustules on the buttocks spreading 
onto the back.  The examiner assessed bacterial folliculitis.  
He opined that the veteran's current skin condition was not 
associated with active service and was not the result of 
Agent Orange exposure.  Apparently based on self-reported 
history, the examiner concluded that the veteran's skin 
folliculitis was a chronic condition that began in the early 
1970s.  

To summarize the relevant record, past records of skin 
disorders include but a single treatment in service, for a 
rash in 1973, which was not identified as folliculitis, was 
not present over the buttocks, and was not shown to have 
persisted.  As noted, there are no further records of skin 
disorders in service, and no finding of a skin disorder upon 
service separation examination in November 1977.  Regarding 
potentially chronic skin conditions post service, earliest 
pertinent post-service medical records only note cysts on the 
cheeks of his face, and folliculitis on the cheeks of his 
buttocks in May 1994, and subcutaneous masses on the abdomen 
and the forearms upon VA hospitalization from December 1994 
to February 1995, as noted.  Hence, a consistent, chronic 
skin condition has not been shown, and an ongoing condition 
continuing from service has also not been shown.  While 
folliculitis was identified on the buttocks in both May 1994 
and February 2006, even if this were found to support a 
continuous condition of folliculitis of the buttocks between 
those dates, this would not support continuity dating back to 
service.  No continuity of a skin condition is shown from 
service to the present.  The skin rash noted but once in 
service was not shown upon current examination in February 
2006.  Hence, the preponderance of the evidence is against 
continuity of symptomatology to support the claim for service 
connection for a skin condition.  38 C.F.R. § 3.303(b).  

The February 2006 VA examiner did assess that the veteran's 
current folliculitis began in the early 1970s, which would 
place onset of that condition as likely during the veteran's 
second period of service.  However, the claims folder lacks 
medical evidence of folliculitis prior to 1994, and hence 
cannot support the VA examiner's opinion of an early 1970s 
onset of folliculitis.  A medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Hence, the Board cannot accept the VA 
examiner's opinion that chronic folliculitis began in the 
early 1970s, based as it is solely on the veteran's self-
reported history of his folliculitis persisting since the 
early 1970s, to support the claim.  The veteran's statements, 
as lay statements, do not constitute medical evidence.  
Espiritu.  

The Board must make a determination as to whether the 
evidence in the record, constitutes "competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability" under 38 U.S.C.A. 
§ 5103A(d)(2)(A).  See also Caluza v. Brown, 7 Vet. App. 498, 
504 (1995) (where determinative issue involves either medical 
etiology or medical diagnosis, competent medical evidence is 
required), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Here, the Board concludes that competent evidence 
of a chronic disability found in service, of a causal link to 
service, or of continuity of symptoms from service to the 
present, are not shown.  Accordingly, the preponderance of 
the evidence is against the claim for service connection for 
a skin disorder on a direct basis, and, therefore, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §  3.303; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for nicotine dependence is denied.  

Service connection for COPD, to include, as secondary to 
nicotine dependence is denied.  

Service connection for a skin disorder, including as due to 
exposure to Agent Orange, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


